           Case 3:21-cv-03013-SI Document 31 Filed 08/10/21 Page 1 of 1




                     TES DISTR
                   TA         ICT
       D          S




                                                                    CO
     TE




                                                                      UR
  UNI



                              NOTICE




                                                                        T
  N O RT




                                                                          A
                                                                          RNI
                 This document has been removed
                       by order of the court.



                                                                     FO
    HE




             N                                                   LI
        R




                   DI                                          C A
                         STR               O F
                                      IC T

For more information, please see the entire docket sheet,
    or contact the clerk's office, or consult chambers.
